PER CURIAM.
The emergency petition for writ of common law certiorari alleges that counsel for the petitioner has had a family emergency. His mother-in-law is seriously ill in intensive care. The trial court denied his requested continuance. We conclude that this ruling constitutes an abuse of discretion.1 Therefore, we grant the petition and quash the order denying the emergency motion for continuance. See SSJ Mercy Health Sys. v. Posey, 756 So.2d 177 (Fla. 4th DCA 2000).

. In fairness to the trial judge, counsel did not verify the allegations in his motion for continuance in the trial court but has done so here. Additionally, opposing counsel has advised this Court that she has no objection to a thirty day continuance.